DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.
 Response to Amendment
3.	The amendments to the claims filed on November 17, 2020 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejections over RN 72960-50-0 and RN 849362-87-4.  These rejections are withdrawn.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush claims. Therefore, the claims were rejected and nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.  The claims were further 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

5.	Claim(s) 1, 5, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by RN 489467-47-2 (
    PNG
    media_image1.png
    114
    112
    media_image1.png
    Greyscale
).  The compound has an entry date of February 13, 2003 which antedates the instant claims that have an effective filing date (national stage entry date) of April 8, 2009 and priority claim to US 61,045,380 dated April 16, 2008.  The compound corresponds to the instant claims in the following manner:  R13 and R14 form C8 cycloalkyl, R15=R16=H.
6.	Claim(s) 1, 5, 6, 9 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by RN 439613-52-2 (
    PNG
    media_image2.png
    158
    215
    media_image2.png
    Greyscale
).  The compound has an entry date of July 19, 2002 which antedates the instant claims that have an 13=C5 alkyl; R14=R15=H; R16=phenyl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626